Exhibit 10.7

QUINTILES IMS HOLDINGS, INC.

DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN

As Amended and Restated



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

INTRODUCTION

     1   

ARTICLE 1 - DEFINITIONS

     1    1.1   

Affiliated Employer

     1    1.2   

Basic Disability Plan

     1    1.3   

Basic Plan

     1    1.4   

Basic Rate

     1    1.5   

Benefit Payment Date

     1    1.6   

Board

     1    1.7   

Cause

     1    1.8   

CEO

     2    1.9   

Change in Control

     2    1.10   

Change in Control Agreement

     3    1.11   

Code

     3    1.12   

Committee

     3    1.13   

Common Stock

     3    1.14   

Company

     3    1.15   

Compensation

     3    1.16   

Designated Account

     3    1.17   

Designated Beneficiary

     3    1.18   

Disability or Disabled

     3    1.19   

Effective Date

     4    1.20   

Entry Age

     4    1.21   

ERISA

     4    1.22   

Fair Market Value

     4    1.23   

Former Member

     4    1.24   

Good Reason

     4    1.25   

Investment Credits

     5    1.26   

Member

     5    1.27   

Past Service

     5    1.28   

Past Service Contributions Rate

     5    1.29   

Plan

     5    1.30   

Plan Administrator

     5    1.31   

Potential Change in Control

     5    1.32   

Regulations

     6    1.33   

Retirement

     6    1.34   

Retirement Account

     6    1.35   

Retirement Benefit

     6    1.36   

Retirement Credits

     6    1.37   

Separation from Service

     6    1.38   

Service

     6    1.39   

Specified Employee

     6    1.40   

Stock Account

     7    1.41   

Stock Account Effective Date

     7    1.42   

Stock Account Member

     7   

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page   1.43   

Stock Unit

     7    1.44   

Vested Former Member

     7   

ARTICLE 2 - PARTICIPATION

     7    2.1   

Commencement of Participation

     7    2.2   

Termination of Participation

     7   

ARTICLE 3 - AMOUNT AND FORM OF BENEFITS

     7    3.1   

Retirement Benefit

     7    3.2   

Time and Form of Payment

     10    3.3   

Nonpayment of Benefits

     11    3.4   

Notification of Nonpayment of Benefits

     12    3.5   

Repayment of Benefits

     12    3.6   

Change in Control

     12   

ARTICLE 4 - DEATH BENEFITS

     13    4.1   

Death Prior to Benefit Payment Date

     13    4.2   

Death On or After Benefit Payment Date

     13   

ARTICLE 5 - PLAN ADMINISTRATOR

     14    5.1   

Duties and Authority

     14    5.2   

Presentation of Claims

     14    5.3   

Claims Denial Notification

     14    5.4   

Claims Review Procedure

     14    5.5   

Timing

     15    5.6   

Final Decision

     15    5.7   

Delayed Payments

     15   

ARTICLE 6 - MISCELLANEOUS

     15    6.1   

Amendment; Suspension

     15    6.2   

Termination

     16    6.3   

No Employment Rights

     18    6.4   

Unfunded Status

     18    6.5   

Arbitration

     18    6.6   

No Alienation

     18    6.7   

Withholding

     18    6.8   

Governing Law

     18    6.9   

Successors

     19    6.10   

Integration

     19   

Appendix A

     20   

Appendix B

     21   

 

ii



--------------------------------------------------------------------------------

QUINTILES IMS HOLDINGS, INC.

DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective as of October 3, 2016

INTRODUCTION

Effective as of January 1, 2007, the IMS Heath Incorporated Defined Contribution
Executive Retirement Plan was established to provide a means of ensuring the
payment of a competitive level of retirement and survivor benefits, and thereby
attract, retain and motivate a select group of executives (“Prior Plan”). This
amended and restated Quintiles IMS Holdings, Inc. Defined Contribution Executive
Retirement Plan (the “Plan”) represents a complete restatement of and
continuation and assumption of the Prior Plan, effective upon the consummation
of the merger of IMS Health Holdings, Inc. and Quintiles Transactional Holdings,
Inc. on October 3, 2016 (the “Effective Date”). Upon the Effective Date,
Quintiles IMS Holdings, Inc. has assumed this Plan and all rights and
obligations of the Company hereunder.

Effective as of June 30, 2012, participation in the Plan is frozen and the
allocation of Retirement Credits is discontinued with respect to periods
beginning on or after such date.

ARTICLE 1 - DEFINITIONS

1.1    Affiliated Employer shall mean an entity affiliated with the Company.

1.2    Basic Disability Plan shall mean as to any Member the long-term
disability plan of the Company or an Affiliated Employer pursuant to which
long-term disability benefits are payable to such Member.

1.3    Basic Plan shall mean as to any Member or Vested Former Member the
defined benefit pension plan of the Company or an Affiliated Employer intended
to meet the requirements of Code Section 401(a) pursuant to which retirement
benefits are payable to such Member or Vested Former Member or to the Designated
Beneficiary of a deceased Member or Vested Former Member.

1.4    Basic Rate shall mean, with respect to any Member, the percentage
specified in Appendix A to this Plan which is applicable to a Member whose Entry
Age is the same as such Member’s Entry Age.

1.5    Benefit Payment Date shall mean the date on which a Member’s or Vested
Former Member’s Retirement Benefit is paid to such Member or Vested Former
Member in accordance with Section 3.2 or to such Member’s or Vested Former
Member’s Designated Beneficiary in accordance with Section 4.1.

1.6    Board shall mean the Board of Directors of Quintiles IMS Holdings, Inc.,
except that any action authorized to be taken by the Board hereunder may also be
taken by a duly authorized committee of the Board or its duly authorized
delegees.

1.7    Cause A Member shall not be deemed to have been terminated for “Cause”
under this Plan unless such Member shall have been terminated for “Cause” under
the terms of such Member’s employment agreement or Change in Control Agreement
with the Company, if any. If no such employment agreement or Change in Control
Agreement containing a definition of “Cause” shall be in effect, for purposes of
this Plan “Cause” shall mean a Member’s:

 

1



--------------------------------------------------------------------------------

(a)    willful and continued failure to substantially perform his or her duties
(other than any such failure resulting from incapacity due to physical or mental
illness or Disability or any failure after the issuance of a notice of
termination by the Member for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its Affiliated Employers, and which failure continues more than 48 hours
after a written demand for substantial performance is delivered to the Member by
the Company, which demand specifically identifies the manner in which the
Company believes that the Member has not substantially performed his or her
duties; or

(b)    the willful engaging by the Member in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.

1.8    CEO shall mean the Chief Executive Officer of the Company.

1.9    Change in Control If a “Change in Control” shall have occurred or shall
be deemed to have occurred under the terms of a Member’s or Vested Former
Member’s Change in Control Agreement or employment agreement with the Company,
if any, then a “Change in Control” shall be deemed to have occurred under this
Plan. Otherwise a “Change in Control” shall be deemed to have occurred if:

(a)    any “Person” as such term is used for purposes of Sections 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other
than the Company, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the “Beneficial
Owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities;

(b)    during any period of 24 months (not including any period prior to the
Effective Date), individuals who at the beginning of such period constitute the
Board, and any new director (other than (i) a director nominated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 1.9(a), (c), or (d) hereof, (ii) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control, or
(iii) a director nominated by any Person who is the Beneficial Owner, directly
or indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s securities) whose election by the Board
or nomination for election by the Company’s stockholders was approved in advance
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

 

2



--------------------------------------------------------------------------------

(c)    any transaction (or series of transactions) is consummated under which
the Company is merged or consolidated with any other company, other than a
merger or consolidation (i) which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66 2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, and (ii) after which no Person holds 20% or more
of the combined voting power of the then outstanding securities of the Company
or such surviving entity;

(d)    a sale or disposition by the Company of all or substantially all of the
Company’s assets is consummated or the stockholders of the Company approve a
plan of complete liquidation of the Company; or

(e)    the Board adopts a resolution to the effect that, for purposes of this
Plan, a Change in Control has occurred.

1.10    Change in Control Agreement shall mean any written agreement in effect
between any Member or Former Member or Vested Former Member and the Company or
an Affiliated Employer pursuant to which benefits may be payable to such Member
or Former Member or Vested Former Member in connection with a Change in Control.

1.11    Code shall mean the Internal Revenue Code of 1986, as amended from time
to time.

1.12    Committee shall mean the Leadership Development and Compensation
Committee of the Board.

1.13    Common Stock shall mean the common stock, $0.01 par value, of the
Company.

1.14    Company shall mean Quintiles IMS Holdings, Inc.

1.15    Compensation shall mean base salary, annual bonuses, commissions,
overtime and shift pay, in each case prior to reductions for elective
contributions under Sections 401(k), 125 and 132(f)(4) of the Code and deferred
compensation under any nonqualified deferred compensation plan. Notwithstanding
the foregoing, Compensation shall exclude severance pay (including, without
limitation, severance pay under the Company’s Employee Protection Plan), stay-on
bonuses, long-term bonuses, retirement income, change-in-control payments,
contingent payments, amounts paid under this Plan or any other retirement plan
or deferred compensation plan, income derived from stock options, stock
appreciation rights and other equity-based compensation and other forms of
special remuneration.

1.16    Designated Account shall mean the portion of a Member’s Retirement
Account (if any) that is not the Stock Account.

1.17    Designated Beneficiary shall mean one or more persons, estates or other
entities, designated in accordance with such procedures as may be specified by
the Plan Administrator, that are entitled to receive benefits under the Plan
upon the death of a Member or Vested Former Member and, in the absence of any
such designation, the Member’s or Vested Former Member’s estate.

1.18    Disability or Disabled shall mean disability or disabled for purposes of
the Basic Disability Plan.

 

3



--------------------------------------------------------------------------------

1.19    Effective Date shall mean January 1, 2007. The effective date of this
amendment and restatement shall mean October 3, 2016.

1.20    Entry Age shall mean a Member’s age on the date that such Member
commences participation in the Plan in accordance with Section 2.1.

1.21    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.22    Fair Market Value shall mean, with respect to a share of Common Stock,
the closing price of a share of Common Stock on the stock exchange on which the
shares of Common Stock are then listed or any established over-the-counter
trading system on which dealings take place, or if no trades were made on any
such day, the immediately preceding day on which trades were made.

1.23    Former Member shall mean (a) a Member whose employment with the Company
or an Affiliated Employer terminates before he or she has completed five or more
years of Service, or (b) a Member who was removed from participation in the
Plan, in accordance with Section 2.2 hereof, before he or she has completed five
or more years of Service.

1.24    Good Reason If a Member shall have terminated employment for “Good
Reason” under the terms of such Member’s Change in Control Agreement or
employment agreement with the Company, if any, then such Member shall be deemed
to have terminated employment for “Good Reason” under this Plan. Otherwise “Good
Reason” shall mean, without the Member’s express written consent, the occurrence
of any of the following circumstances unless, such circumstances are fully
corrected prior to the date of termination specified in the notice of
termination given in respect thereof:

(a)    the assignment to the Member of any duties inconsistent with the Member’s
position in the Company, or an adverse alteration in the nature or status of the
Member’s responsibilities or the conditions of the Member’s employment;

(b)    a reduction by the Company in the Member’s annual base salary, target
bonus or perquisites except for across-the-board perquisite reductions similarly
affecting all senior executives of the Company and all senior executives of any
Person, as such term is used for purposes of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, in control of the Company;

(c)    the relocation of the principal place of the Member’s employment to a
location more than 50 miles from the location of such place of employment; for
this purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is substantially consistent with
the Member’s customary business travel obligations;

(d)    the failure by the Company to pay to the Member any portion of the
Member’s compensation or to pay to the Member any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within seven days of the date such compensation is due;

(e)    the failure by the Company to continue in effect any material
compensation or benefit plan in which the Member participated unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Member’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of the Member’s participation
relative to other participants;

 

4



--------------------------------------------------------------------------------

(f)    the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Plan, as contemplated in Section 6.9 hereof;

(g)    with respect to any Member who is a party to an employment agreement or a
Change in Control Agreement, any purported termination of such Member’s
employment that is not effected pursuant to the notice provisions, if any, in
such Member’s employment agreement or Change in Control Agreement.

1.25    Investment Credits shall mean notional additions to the Retirement
Account determined in accordance with Section 3.1(d).

1.26    Member shall mean an employee of the Company or an Affiliated Employer
who becomes a participant in the Plan pursuant to Section 2, but excludes any
Former Member or Vested Former Member.

1.27    Past Service shall mean a Member’s Service as of the date of his or her
commencement of participation in the Plan including Service prior to the
Effective Date of this Plan. If a Member was employed by a company acquired by
the Company or an Affiliated Employer after the Effective Date, such Member’s
service with that company prior to the date of acquisition will not constitute
Past Service hereunder unless otherwise approved by the Committee. Upon
commencement of participation hereunder in accordance with Section 2.1 hereof,
the Committee may limit any Service otherwise to constitute Past Service
hereunder with respect to periods prior to the date of participation in the
Plan. The foregoing notwithstanding, Past Service shall include the number of
additional years (or other additional period) credited as “service” for purposes
of Past Service under the Plan to the Member or Vested Former Member under this
Plan or under an employment agreement between the Company or an Affiliated
Employer and such person in effect at the time of such person’s Separation from
Service, or otherwise approved by the Committee.

1.28    Past Service Contributions Rate shall mean, with respect to any Member,
the percentage specified in Appendix A to this Plan which is applicable to a
Member whose Past Service is the same as such Member’s Past Service.

1.29    Plan shall mean this Quintiles IMS Holdings, Inc. Defined Contribution
Executive Retirement Plan, as embodied herein, and any amendments thereto.

1.30    Plan Administrator shall mean the Company, except that any action
authorized to be taken by the Plan Administrator hereunder may also be taken by
any committee or person(s) duly authorized by the Board or the duly authorized
delegees of such duly authorized committee or person(s).

1.31    Potential Change in Control If a “Potential Change in Control” shall
have occurred or shall be deemed to have occurred under the terms of a Member’s
Change in Control Agreement or employment agreement with the Company, if any,
then a “Potential Change in Control” shall be deemed to have occurred under this
Plan. Otherwise a “Potential Change in Control” shall be deemed to have occurred
if:

(a)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

5



--------------------------------------------------------------------------------

(b)    any Person (including the Company), as defined in Section 1.9(a) hereof,
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or

(c)    the Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control has occurred.

1.32    Regulations shall mean proposed and final Treasury Regulations, as the
same may be amended from time to time.

1.33    Retirement shall mean a Member’s or Vested Former Member’s Separation
from Service for any reason other than Cause after completing five years of
Service or by reason of such Member’s or Vested Former Member’s Disability.

1.34    Retirement Account shall mean the notional account created and
maintained for each Member and Vested Former Member, which shall be the sum of
the Retirement Credits and Investment Credits thereon, as provided in Sections
3.1(c) and (d) hereof. A Member’s Retirement Account shall be comprised of a
Designated Account and a Stock Account.

1.35    Retirement Benefit shall mean the benefit described in Section 3.1(b)
hereof.

1.36    Retirement Credits shall mean notional additions to the Retirement
Account determined in accordance with Section 3.1(c).

1.37    Separation from Service shall mean termination of employment with the
Company and any Affiliated Employer. Whether a Member or Vested Former Member
has had a Separation from Service shall be determined by the Plan Administrator
on the basis of all relevant facts and circumstances and with reference to
Regulations Section 1.409A-1(h).

1.38    Service shall mean a Member’s or Vested Former Member’s period of
employment with the Company or an Affiliated Employer that is counted as Service
according to the Service Counting Rules set forth in Appendix B, except that (a)
Service prior to the date of commencement of participation in this Plan will be
disregarded; and (b) no service of a Former Member or Vested Former Member
during any period after removal from participation under Section 2.2 shall
constitute Service for purposes of the Plan. The foregoing notwithstanding,
there shall be included as Service the number of additional years (or other
additional period) credited as “service” for purposes of the Plan to the Member
or Former Member or Vested Former Member under this Plan or under an employment
agreement between the Company or an Affiliated Employer and such person in
effect at the time of such person’s Separation from Service, or otherwise
approved by the Committee.

1.39    Specified Employee shall mean an employee who satisfies the requirements
for being designated a “key employee” under Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code at any time
during a calendar year, in which case such employee shall be considered a
Specified Employee for the twelve-month period beginning on the first day of the
fourth month immediately following the end of such calendar year.
Notwithstanding the foregoing, no employee shall be a Specified Employee unless
stock of a member of the Company’s controlled group of corporations, as defined
in Section 414(b) of the Code, is publicly traded on an established securities
market or otherwise.

 

6



--------------------------------------------------------------------------------

1.40    Stock Account shall mean that portion of a Member’s Retirement Account
the value of which is measured with reference to Common Stock. A Member’s Stock
Account shall be credited with a number of Stock Units (as determined under
Section 3.1(e) of the Plan).

1.41    Stock Account Effective Date shall mean February 26, 2010.

1.42    Stock Account Member shall mean a Member who has all or a portion of his
or her Retirement Account allocated to the Stock Account.

1.43    Stock Unit means a bookkeeping entry of which one Stock Unit is the
equivalent of one share of Common Stock.

1.44    Vested Former Member shall mean (a) a Member whose employment with the
Company or an Affiliated Employer terminates on or after the date on which he or
she has completed five or more years of Service, or (b) a Member who was removed
from participation in the Plan, in accordance with Section 2.2 hereof, on or
after the date on which he or she has completed five or more years of Service.

ARTICLE 2 - PARTICIPATION

2.1    Commencement of Participation. Such key executives of the Company and its
Affiliated Employers as are designated by the CEO in writing and approved by the
Committee shall participate in the Plan as of a date determined by the Committee
before July 1, 2012. Effective as of June 30, 2012, participation in the Plan
shall be frozen, and no executive shall commence or recommence participation
after such date.

2.2    Termination of Participation. A Member’s participation in the Plan shall
terminate upon his or her Separation from Service. Prior to Separation from
Service, a Member may be removed, upon written notice by the CEO, and as
approved by the Committee, from further participation in the Plan. As of the
date of Separation from Service or removal, no further benefits shall accrue to
such individual hereunder except as provided in Sections 3 and 6 hereof.

ARTICLE 3 - AMOUNT AND FORM OF BENEFITS

3.1    Retirement Benefit.

(a)    Eligibility. Upon the Retirement of a Member or Vested Former Member, he
or she shall be entitled to the Retirement Benefit described in Section 3.1(b),
payable in the form specified in Section 3.2.

(b)    Retirement Benefit. A notional Retirement Account shall be created and
maintained for each Member and Vested Former Member and shall be the sum of the
balance of the Retirement Credits and annual Investment Credits thereon, as
provided in Sections 3.1(c) and (d), respectively and a Member’s Stock Account,
as provided in Section 3.1(e). A Member’s or Vested Former Member’s Retirement
Benefit shall be equal to the value of his or her Retirement Account, which
shall be created and maintained solely for the purpose of calculating the
Retirement Benefit under this Plan.

 

7



--------------------------------------------------------------------------------

(c)    Retirement Credits.

(i)    For each calendar year ending before January 1, 2012, each Member shall
have his or her Retirement Account credited with notional Retirement Credits in
an amount equal to the Member’s Basic Rate times the Member’s Compensation for
such calendar year. For the period beginning January 1, 2012 and ending June 30,
2012, each Member shall have his or her Retirement Account credited with
notional Retirement Credits in an amount equal to the Member’s Basic Rate times
the Member’s Compensation for such six-month period.

(ii)    In addition, for each calendar year during the period beginning with a
Member’s first calendar year of participation in the Plan and ending on the
earlier of (A) December 31 of the Member’s tenth calendar year of participation
in the Plan or (B) December 31, 2011, such Member shall have his or her
Retirement Account credited with an additional notional Retirement Credit in an
amount equal to the Member’s Past Service Contributions Rate times the Member’s
Compensation for such calendar year. For the period beginning January 1, 2012
and ending June 30, 2012, such Member shall have his or her Retirement Account
credited with an additional notional Retirement Credit in an amount equal to the
Member’s Past Service Contributions Rate times the Member’s Compensation for
such six-month period, provided that calendar year 2011 was not the Member’s
tenth calendar year of participation in the Plan (in which case he or she shall
not receive an additional notional Retirement Credit for such six-month period).

(iii)    A Member’s Retirement Credits shall be allocated to the Member’s
Retirement Account as of the end of each calendar year. Notwithstanding the
foregoing, (A) Retirement Credits made with respect to the calendar year in
which a Member’s Separation from Service occurs shall be made as soon as
administratively practicable following such Separation from Service rather than
at the end of such calendar year and in no event later than the Member’s Benefit
Payment Date; and (B) Retirement Credits made with respect to the six-month
period ending June 30, 2012 may be allocated as soon as administrative
practicable following such date.

(iv)    Notwithstanding anything contrary in the Plan, after the Stock Account
Effective Date, Retirement Credits shall only be credited to that portion of a
Member’s Retirement Account that is the Designated Account.

(v)    Notwithstanding anything contrary in the Plan, the allocation of
Retirement Credits shall be suspended effective as of June 30, 2012, and no
Retirement Credits shall be credited to any Member’s Retirement Account with
respect to any period beginning on or after such date.

(d)    Investment Credits. A Member’s or a Vested Former Member’s Retirement
Account shall be credited as of the last day of each calendar year with a
notional Investment Credit calculated by multiplying the Member’s or Vested
Former Member’s Retirement Account as of such date (before the addition of any
Retirement Credits for such calendar year) by the average of the annual yields
at the end of each month in such calendar year on the AA-AAA Rated/10+ Years
Component of the Merrill Lynch U.S. Corporate Master Index for such calendar
year. Notwithstanding the foregoing, Investment Credits made with respect to the
calendar year in which a Member’s or Vested Former Member’s Benefit Payment Date
occurs shall be made on the basis of the average of the annual yields of the
AA-AAA Rated/10+ Years Component of the Merrill Lynch U.S. Corporate Master
Index at the end of each of the months immediately preceding the month in which
occurs such Member’s or Vested Former Member’s Benefit Payment Date and shall be
credited as of such Member’s or Vested Former Member’s Benefit Payment Date.
Investment Credits will cease to be credited after the Member’s or Vested Former
Member’s Benefit Payment Date. Notwithstanding anything contrary in the Plan,
after the Stock Account Effective Date, Investment Credits shall only be
credited to that portion of a Member’s Retirement Account that is the Designated
Account.

 

8



--------------------------------------------------------------------------------

(e)    Stock Account.

(i)    Notwithstanding the foregoing provisions of Section 3.1(d), a Member
shall be permitted to make a one-time election (either as to a percentage or
dollar amount of the Retirement Account) prior to the Stock Account Effective
Date to have all or a portion of his or her Retirement Account as of the Stock
Account Effective Date allocated to the Stock Account. This election must be
filed with the Plan Administrator at the time and on such form or forms as the
Plan Administrator shall determine. This election shall only apply to the amount
credited to a Member’s Retirement Account as of the Stock Account Effective Date
and shall not apply to any amounts credited to a Member’s Retirement Account
after the Stock Account Effective Date.

(ii)    If a Member makes the election described in subsection (i) above, the
number of Stock Units credited to the Member’s Stock Account shall be equal to
that portion of the Member’s Retirement Account allocated to the Stock Account
divided by $1. Unless a subsequent election is made pursuant to Section 3.1(f)
below, on the Benefit Payment Date a Member’s Stock Account shall be distributed
in the form of shares of Common Stock, with each Stock Unit credited to the
Stock Account entitling the Member to receive one share of Common Stock, subject
to withholding as provided in Section 6.7.

(f)    Subsequent Stock Account Elections. In the event that an IPO is
consummated prior to a Member’s Benefit Payment Date, a Stock Account Member
shall be permitted to elect at any time to have any portion of the Stock Units
allocated to the Stock Account reallocated to a Designated Account. The amount
so reallocated shall be equal to the Stock Units with respect to which the
reallocation election is made multiplied by the Fair Market Value of a share of
Common Stock. To the extent a Member does not make any reallocation election,
his or her Stock Account shall continue to be denominated in Stock Units. Once a
reallocation election is made, a Member may not elect to reallocate any such
amounts to the Stock Account. Any election contemplated by this subsection (f)
must be filed with the Plan Administrator on such form or forms and in
accordance with procedures as the Plan Administrator may reasonably determine.

(g)    Stock Account Adjustments. Each Member’s Stock Account shall be adjusted
in accordance with the following as of the last day of each calendar year and as
of the Benefit Payment Date: (i) the balance of a Member’s Stock Account shall
be determined by multiplying the number of Stock Units then allocated to the
Member’s Stock Account by the Fair Market Value of a share of Common Stock; and
(ii) if the outstanding shares of Common Stock shall at any time be changed by
recapitalization, consolidation, combination, stock dividend or split, or other
change in capitalization, the Plan Administrator shall make appropriate
adjustments to the Stock Units allocated to the Stock Account as would apply if
the Member held shares of Common Stock directly. If a stock dividend is paid to
holders of Common Stock, on the date on which such dividend is paid, a Member’s
Stock Account shall be credited with additional Stock Units equal to the number
of shares of Common Stock that the Member would have received had the Member
held shares of Common Stock directly. For avoidance of doubt, if cash dividends
are paid in respect of shares of Common Stock, the amount that would have been
paid to the Member had he or she held shares of Common Stock directly shall be
credited to the Designated Account on the date on which such dividend is paid.

 

9



--------------------------------------------------------------------------------

3.2    Time and Form of Payment.

(a)    An employee may elect, on forms to be provided by the Plan Administrator,
the Benefit Payment Date of any Retirement Benefit to which the Member may
become entitled under the Plan. The Member may elect any age or date at which
the Member’s Retirement Benefit shall be paid following the Member’s Retirement.
The form of payment, however, shall be a lump sum. The election must be filed
with the Plan Administrator on such form or forms as the Plan Administrator may
require within 30 days after the Member’s commencement of participation in order
to be effective; provided, however, that if the Member is a participant in
another account balance plan, within the meaning provided in Regulations Section
1.409A-1(c)(2)(B), that is required to be aggregated with this Plan, such
election must be made before the Member’s commencement of participation in this
Plan. Notwithstanding the foregoing, a Member shall be permitted to make the
election described in this Section 3.2(a) if the election is filed with the Plan
Administrator on or before December 31, 2008 provided that any election filed in
2007 may apply only to amounts that would not otherwise be payable in 2007 and
may not cause an amount to be paid in 2007 that would not otherwise be payable
in 2007 and any election filed in 2008 may apply only to amounts that would not
otherwise be payable in 2008 and may not cause an amount to be paid in 2008 that
would not otherwise be payable in 2008.

(b)    In the absence of an effective Benefit Payment Date election under
Section 3.2(a), a Member shall be deemed to have elected that the Member’s
Retirement Benefit shall be paid in a lump sum on the first day of the calendar
month next following the calendar month in which the Member’s Retirement occurs.

(c)    Anything in this Plan to the contrary notwithstanding, payment to any
Specified Employee upon Separation from Service shall not be made before the
date that is six months after the date of Separation from Service (or, if
earlier, the date of death of such Specified Employee). The six-month delay in
payment described herein shall not apply, however, to any payment made under the
circumstances described in Section 3.2(e). The Retirement Account of a Member or
Vested Former Member who is a Specified Employee which is subject to the
six-month delay in payment described in this Section 3.2(c) shall continue to be
credited with Investment Credits and dividends credits in accordance with
Sections 3.1(d) and 3.1(g), as applicable, following such Separation from
Service until such Member’s or Vested Former Member’s Benefit Payment Date, but
not Retirement Credits.

(d)    A Participant who has made or been deemed to make a Benefit Payment Date
election under Section 3.2(a) or (b) (“initial election”) may make one
subsequent election, on forms to be provided by the Plan Administrator, to delay
the time of payment of the Member’s Retirement Benefit under the following
conditions:

(i)    Any subsequent election must be filed with the Plan Administrator at
least 12 months prior to earliest date on which the Retirement Benefit could be
payable pursuant to the Member’s initial election, and shall not be effective
before the first anniversary of the date on which such election is filed with
the Plan Administrator.

(ii)    The Benefit Payment Date must be deferred by not less than five years
from the date on which the Member’s Retirement Benefit would have been paid
under the Member’s initial election.

(e)    The provisions of Sections 3.2(a) through (d) to the contrary
notwithstanding, a payment to or on behalf of a Member or Vested Former Member
shall be accelerated under each of the following circumstances:

 

10



--------------------------------------------------------------------------------

(i)    if payment is required to be made to an individual other than the Member
or Vested Former Member to fulfill a domestic relations order as defined in
Section 414(p)(1)(B) of the Code;

(ii)    to the extent that payment is reasonably necessary to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law as provided in Regulations Section
1.409A-3(j)(4)(iii); or

(iii)    if all or a portion of the Retirement Benefit payable to a Member,
Vested Former Member or Designated Beneficiary constitutes taxable income to
such Member, Vested Former Member or Designated Beneficiary for any taxable year
that is prior to the taxable year in which such Retirement Benefit is to be paid
to such Member, Vested Former Member or Designated Beneficiary as a result of
the Plan’s failure to comply with the requirements of Section 409A of the Code
and the Regulations thereunder, the Retirement Benefit shall be immediately paid
to such Member, Vested Former Member or Designated Beneficiary to the extent
that such Retirement Benefit is required to be included in income. As provided
in Section 6.8, the Company shall reimburse such Member, Vested Former Member or
Designated Beneficiary on a fully grossed-up and after-tax basis for any tax
penalty or interest payable in connection with such income inclusion (so that
the recipient of such reimbursement is held economically harmless).

(f)    The provisions of Sections 3.2(a) through (d) to the contrary
notwithstanding, a payment to a Member or Vested Former Member (or his or her
Designated Beneficiary) may be delayed to a date after the designated Benefit
Payment Date if calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Member or Vested Former
Member (or his or her Designated Beneficiary) and such delay is for reasons that
are commercially reasonable, provided that payment is made as soon as payment is
administratively practicable. Investment Credits under Section 3.1(d) and
dividend credits under Section 3.1(g) will continue to be credited to the
Member’s or Vested Former Member’s Retirement Account during the period of any
such delay until such Member’s or Vested Former Member’s Benefit Payment Date.

3.3    Nonpayment of Benefits. Subject to Section 3.6 hereof, no benefits shall
be paid to a Member, Vested Former Member or Designated Beneficiary if the
Member or Vested Former Member has:

(a)    become a stockholder (unless such stock is listed on a national
securities exchange or traded on a daily basis in the over-the-counter market
and the Member’s or Vested Former Member’s ownership interest is not in excess
of 2% of the company whose shares are being purchased), employee, officer,
director or consultant of or to a company, or a member or an employee of or a
consultant to a partnership or any other business or firm, which competes with
any of the businesses identified in the Company’s Employee Protection Plan, or
such Member or Vested Former Member accepts any form of compensation from such
competing entity;

(b)    been discharged from employment with the Company or any Affiliated
Employer for Cause;

(c)    failed to retain in confidence any and all confidential information
concerning the Company or any Affiliated Employer and its respective business
which was known or became known to the Member or Vested Former Member, except as
otherwise required by law and except information (i) ascertainable or obtained
from public information, (ii) received by the Member or Vested Former Member at
any time after the Member’s or Vested Former Member’s Separation from Service,
from a third party not employed by or otherwise affiliated with the Company or
any Affiliated Employer, or (iii) which was or became known to the public by any
means other than a breach of this Section 3.3; or

 

11



--------------------------------------------------------------------------------

(d)    made disparaging comments about the Company or any Affiliated Employer in
any communications, written or oral, with any individual, company, government
body or agency or any other entity whatsoever. For purposes hereof, “disparage”
shall mean any communication, including, but not limited to, any statements,
actions or insinuations, made either directly or through a third party, that
would tend to lessen the standing or stature of the Company or any Affiliated
Employer in the eyes of a customer, a prospective customer, a shareholder or a
prospective shareholder.

3.4    Notification of Nonpayment of Benefits. Subject to Section 3.6 hereof, in
any case described in Section 3.3, the Member, Vested Former Member or
Designated Beneficiary shall be given prior written notice that no benefits will
be paid to such Member, Vested Former Member or Designated Beneficiary and shall
be provided an opportunity to be heard prior to any such nonpayment of benefits.
Such written notice shall specify the particular act(s), or failures to act, and
the basis on which the decision not to pay his or her benefits has been made.

3.5    Repayment of Benefits. Subject to Section 3.6 hereof, a Member or Vested
Former Member who is paid his or her Retirement Benefit, shall receive such
Retirement Benefit subject to the condition that if such Member or Vested Former
Member engages in any of the acts described in Section 3.3, then such Member or
Vested Former Member shall, within 60 days after written notice by the Company
specifying the particular act(s), or failures to act, and the basis on which the
decision to recover such Retirement Benefit has been made, repay to the Company
the entire amount of the Retirement Benefit previously paid to such Member or
Vested Former Member.

3.6    Change in Control.

Anything in this Plan to the contrary notwithstanding:

(a)    Any Member whose employment with the Company or an Affiliated Employer is
involuntarily terminated by the Company or an Affiliated Employer at or within
five years following a Change in Control for a reason other than Cause or whose
employment is voluntarily terminated by the Member with Good Reason at or within
five years following a Change in Control shall be deemed to have completed five
years of Service for purposes of determining such Member’s entitlement to his or
her Retirement Benefit.

(b)    Any Member whose employment with the Company or an Affiliated Employer is
involuntarily terminated by the Company or an Affiliated Employer at or within
two years following a Change in Control for a reason other than Cause or whose
employment is voluntarily terminated by the Member with Good Reason at or within
two years following a Change in Control shall be credited with Retirement
Credits at such Member’s Basic Rate and Retirement Credits at such Member’s Past
Service Contributions Rate, determined:

(i)    on the basis of the Member’s annual base salary in effect immediately
prior to the Member’s Separation from Service plus the greater of the Member’s
annual target bonus for the year in which the Separation from Service occurs or,
if no such target bonus has yet been determined for such year, the annual bonus
actually earned in the year immediately preceding the year in which the
Separation from Service occurs; and

 

12



--------------------------------------------------------------------------------

(ii)    for the period with respect to which such Member is entitled to
severance benefits under the Employee Protection Plan or under an employment,
change in control, separation or other agreement between the Member and the
Company, whichever shall apply to such Member and regardless of whether such
severance benefits are denominated as such or are payable in installments over
such period or in a lump sum;

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 3.6(b) shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years. Such Retirement Credits shall be credited as soon as
practicable following the Member’s Separation from Service rather than at the
end of the calendar year and in no event later than the Member’s Benefit Payment
Date. Payment of the Member’s Retirement Benefit shall be made at the time and
in the form provided in Section 3.2.

(c)    In the event of a Potential Change in Control or Change in Control prior
to the Stock Account Effective Date, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan at or following a Change in Control;
provided, however, that no such deposit shall be made if it would cause a
violation of the funding limitations of Section 409A(b)(3) of the Code or the
Member shall have waived the Company’s obligation to deposit any amount related
to his or her benefit under the Plan. Such rabbi trust(s) shall be irrevocable
and shall provide that the Company may not, directly or indirectly, use or
recover any assets of the trust(s) until such time as all obligations which
potentially could arise hereunder have been settled and paid in full, subject
only to the claims of creditors of the Company in the event of insolvency or
bankruptcy of the Company; provided, however, that if no Change in Control has
occurred within two years after such Potential Change in Control, such rabbi
trust(s) shall at the end of such two-year period become revocable and may
thereafter be revoked by the Company.

(d)    The provisions of Sections 3.3 through 3.5 shall be of no force or effect
with respect to any Member whose employment with the Company or an Affiliated
Employer is involuntarily terminated by the Company or an Affiliated Employer at
or within two years following a Change in Control for a reason other than Cause
or whose employment is voluntarily terminated by the Member with Good Reason at
or within two years following a Change in Control.

ARTICLE 4 - DEATH BENEFITS

4.1    Death Prior to Benefit Payment Date. Upon the death of a Member or Vested
Former Member, prior to his or her Benefit Payment Date, any such Member shall
be deemed to have completed five years of Service for purposes of determining
his or her entitlement to a Retirement Benefit under Section 3.1(a) and such
Member’s or Vested Former Member’s Designated Beneficiary will be entitled to
receive 100% of the Retirement Benefit that would have been provided from the
Plan had the Member or Vested Member had a Separation from Service on the date
of death, payable in a lump on the first day of the month next following the
month in which such Member’s or Vested Former Member’s death occurred.

4.2    Death On or After Benefit Payment Date. No additional benefit shall be
payable to the Designated Beneficiary of a Member or Vested Former Member who
was previously paid his or her Retirement Benefit.

 

13



--------------------------------------------------------------------------------

ARTICLE 5 - PLAN ADMINISTRATOR

5.1    Duties and Authority. The Plan Administrator shall be responsible for the
administration of the Plan and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion; provided, that such delegation shall be subject to revocation at any
time at the Plan Administrator’s discretion. The Plan Administrator shall have
the sole discretion to determine all questions arising in connection with the
Plan, to interpret the provisions of the Plan and to construe all of its terms,
to adopt, amend, and rescind rules and regulations for the administration of the
Plan, and generally to conduct and administer the Plan and to make all
determinations in connection with the Plan as may be necessary or advisable. All
such actions of the Plan Administrator shall be conclusive and binding upon all
Members, Former Members, Vested Former Members, Designated Beneficiaries and
other persons.

5.2    Presentation of Claims. Claims for benefits shall be filed in writing
with the Plan Administrator. Written or electronic notice of the disposition of
a claim shall be furnished to the claimant within 90 days after the claim is
filed (or within 180 days if special circumstances require an extension of time
for processing the claim and if notice of such extension and circumstances is
provided to the claimant within the initial 90-day period.)

5.3    Claims Denial Notification. If a claim is wholly or partially denied, the
Plan Administrator shall furnish to the claimant a written notice setting forth
in a manner calculated to be understood by the claimant:

(a)    the specific reason(s) for denial;

(b)    specific reference(s) to pertinent Plan provisions on which any denial is
based;

(c)    a description of any additional material or information necessary for the
claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(d)    an explanation of the Plan’s claims review procedures and the applicable
time limits for such procedures; and

(e)    a statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.

5.4    Claims Review Procedure. Upon a denial, the claimant is entitled (either
in person or by his duly authorized representative) to:

(a)    request a subsequent review of the claim by the Plan Administrator upon
written application for review made to the Plan Administrator. In the case of a
denial as to which written notice of denial has been given to the claimant, any
such request for review of the claim must be made within 60 days after receipt
by the claimant of such notice. A claimant must submit a written application for
review before the claimant is permitted to bring a civil action for benefits;

(b)    review pertinent documents relating to the denial; and

(c)    submit written comments, documents, records and other information
relating to the claim.

 

14



--------------------------------------------------------------------------------

5.5    Timing. The Plan Administrator shall make its decision and notify the
claimant with respect to a claim not later than 60 days after receipt of the
request. Such 60-day period may be extended for another period of 60 days if the
Plan Administrator finds that special circumstances require an extension of time
for processing and notice of the extension and special circumstances is provided
to the claimant within the initial 60-day period.

5.6    Final Decision. The claim for review shall be given a full and fair
review that takes into account all comments, documents, records and other
information submitted that relates to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Plan Administrator shall provide the claimant with written or electronic
notice of the decision in a manner calculated to be understood by the claimant.
The notice shall include specific reasons for the decision, specific references
to the pertinent Plan provisions on which the decision is based, a statement
that the claimant has a right to bring a civil action under Section 502(a) of
ERISA, and a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records
and other information relevant to the claim. A document is relevant to the claim
if it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

5.7    Delayed Payments. If the Plan Administrator shall approve the payment of
a claim for benefits filed in accordance with the claims procedures set forth
hereinabove, Investment Credits under Section 3.1(d) and dividend credits under
Section 3.1(g) will continue to be credited to the Member’s or Vested Former
Member’s Retirement Account during the period of any delay in payment pending
the resolution of such claim.

ARTICLE 6 - MISCELLANEOUS

6.1    Amendment; Suspension. The Board, may, in its sole discretion suspend or
amend this Plan at any time or from time to time, in whole or in part and the
Employee Benefits Committee of the Company may amend the Plan without the
approval of the Board with respect to amendments that such Committee determines
do not have a significant effect on the cost of the Plan; provided, however,
that no such suspension or amendment of the Plan may (a) adversely affect a
Member’s or Vested Former Member’s benefit under the Plan to which he or she has
become entitled in accordance with the Plan as in effect on the date immediately
preceding the date of such suspension or amendment, or (b) adversely affect a
Member’s or Vested Former Member’s right or the right of a Designated
Beneficiary to receive a benefit in accordance with the Plan as in effect on the
date immediately preceding the date of such suspension or amendment, or (c)
cause any payment that a Member, Vested Former Member or Designated Beneficiary
is entitled to receive under this Plan to become subject to an income tax
penalty or interest payable under Section 409A of the Code. Notwithstanding the
foregoing, in the event of any suspension or amendment of the Plan at or within
five years following a Change in Control which has the effect of suspending or
reducing the Retirement Credits and/or Investment Credits payable in accordance
with Sections 3.1(c) and (d) of the Plan or in the event of the removal of a
Member from participation in the Plan pursuant to Section 2.2 within five years
following a Change in Control, all Members in the Plan affected by such
suspension or amendment or removal shall be deemed to have completed five years
of Service as of the date of such suspension or amendment or removal for
purposes of determining such Members’ entitlement to their Retirement Benefits
under this Plan and in the event that such suspension or amendment or removal
occurs with two years following a Change in Control, all such Members shall be
entitled to Retirement Credits at their Basic Rate and Retirement Credits at
their Past Service Contributions Rate, determined:

 

15



--------------------------------------------------------------------------------

(a)    on the basis of the Member’s annual base salary in effect immediately
prior to the effective date of the suspension or amendment or removal, as the
case may be, plus the greater of the Member’s annual target bonus for the year
in which such suspension or amendment or removal is effective or, if no such
target bonus has yet been determined for such year, the annual bonus actually
earned in the year immediately preceding the year in which such suspension or
amendment or removal is effective; and

(b)    for the period with respect to which such Member would be entitled to
severance benefits under the Employee Protection Plan or under an employment,
change in control, separation or other agreement between the Member and the
Company, whichever shall apply to such Member, if such Member had a Separation
from Service in the year in which such suspension or amendment or removal is
effective, regardless of whether such severance benefits would be denominated as
such or would be payable in installments over such period or in a lump sum;

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 6.1 shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years. Such Retirement Credits shall be credited prior to such
suspension or amendment or removal. Payment of the Member’s Retirement Benefit
shall be made at the time and in the form provided in Section 3.2.

6.2    Termination. This Plan may be terminated and lump sum distributions made
to Members, Vested Former Members (or their Designated Beneficiaries) of their
Retirement Accounts hereunder only in accordance with one of the following
methods:

(a)    within twelve months of a dissolution of the Company taxed under Section
331 of the Code, or with the approval of a bankruptcy court pursuant to 11
U.S.C. Section 503(b)(1(A), provided that Members’ or Vested Former Members’
Retirement Benefits are included in their gross incomes in the latest of : (i)
the calendar year in which the Plan termination and liquidation occurs; or (ii)
the first calendar year in which the payment is administratively practicable;

(b)    within the thirty days preceding or the twelve months following a change
in control as defined in Regulations Section 1.409A-2(g)(4)(i), provided that
all agreements, methods, programs, and other arrangements sponsored by the
service recipient, as defined in Regulations Section 1.409A-1(g), immediately
after the time of the change in control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
Regulations Section 1.409A-1(c)(2) are terminated and liquidated with respect to
each participant who experienced the change in control event, so that under the
terms of the termination and liquidation all such participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs, and other arrangements within twelve months of the date the
service recipient irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs, and other arrangements, provided
that the service recipient with the discretion to liquidate and terminate the
agreements, methods, programs, and other arrangements is the service recipient
that is primarily liable immediately after the transaction for the payment of
the deferred compensation;

(c)    (i) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Company; (ii) all arrangements sponsored
by the Company that would be

 

16



--------------------------------------------------------------------------------

aggregated with any terminated arrangement under Regulations Section 1.409A-1(c)
if the same Member or Vested Former Member participated in all of the
arrangements are terminated; (iii) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve months of the date the Company takes all necessary action
to irrevocably terminate and liquidate the arrangements; (iv) all payments are
made within twenty-four months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the arrangements; and (v) the
Company does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Regulations Section 1.409A-1(c) if the same Member
or Vested Former Member participated in both arrangements, at any time within
three years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the arrangements; or

(d)    such other events and conditions as the Internal Revenue Service may
prescribe.

Anything in this Section 6.2 to the contrary notwithstanding, no such
termination of the Plan may (i) adversely affect a Member’s or Vested Former
Member’s benefit under the Plan to which he or she has become entitled in
accordance with the Plan as in effect on the date immediately preceding the date
of such termination, or (ii) adversely affect a Member’s or Vested Former
Member’s right or the right of a Designated Beneficiary to receive a benefit in
accordance with the Plan as in effect on the date immediately preceding the date
of such termination, or (iii) cause any payment that a Member, Vested Former
Member or Designated Beneficiary is entitled to receive under this Plan to
become subject to an income tax penalty or interest payable under Section 409A
of the Code. Notwithstanding the foregoing, in the event of any termination of
the Plan at or within five years following a Change in Control, all Members in
the Plan shall be deemed to have completed five years of Service as of the date
of such termination for purposes of determining such Members’ entitlement to
their Retirement Benefits under this Plan and in the event of termination of the
Plan at or within two years following a Change in Control all such Members shall
be entitled to Retirement Credits at their Basic Rate and Retirement Credits at
their Past Service Contributions Rate, determined:

(A)    on the basis of the Member’s annual base salary in effect immediately
prior to the effective date of such termination of the Plan plus the greater of
the Member’s annual target bonus for the year in which the termination is
effective or, if no such target bonus has yet been determined for such year, the
annual bonus actually earned in the year immediately preceding the year in which
the termination is effective; and

(B)    for the period with respect to which such Member would be entitled to
severance benefits under the Employee Protection Plan or under an employment,
change in control, separation or other agreement between the Member and the
Company, whichever shall apply to such Member, if such Member had a Separation
from Service in the year in which such termination is effective, regardless of
whether such severance benefits would be denominated as such or would be payable
in installments over such period or in a lump sum;

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 6.2 shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years. Such Retirement Credits shall be credited prior to such
termination of the Plan. Payment of the Member’s Retirement Benefit shall be
made at the time and in the form provided in Section 3.2.

 

17



--------------------------------------------------------------------------------

6.3    No Employment Rights. Nothing contained herein will confer upon any
Member, Former Member or Vested Former Member the right to be retained in the
service of the Company or any Affiliated Employer, nor will it interfere with
the right of the Company or any Affiliated Employer to discharge or otherwise
deal with Members, Former Members or Vested Former Members with respect to
matters of employment.

6.4    Unfunded Status. Members and Vested Former Members shall have the status
of general unsecured creditors of the Company, and this Plan constitutes a mere
promise by the Company to make benefit payments at the time or times required
hereunder. It is the intention of the Company that this Plan be unfunded for tax
purposes and for purposes of Title I of ERISA and any trust created by the
Company and any assets held by such trust to assist the Company in meeting its
obligations under the Plan shall meet the requirements necessary to retain such
unfunded status.

6.5    Arbitration. Any dispute or controversy arising under or in connection
with the Plan shall be settled exclusively by arbitration in Fairfield,
Connecticut in accordance with the rules of the American Arbitration Association
in effect at the time of such arbitration. The Company shall promptly pay or
reimburse on a fully grossed-up and after-tax basis (so that the recipient of
such reimbursement is held economically harmless) all reasonable costs and
expenses (including fees and disbursements of counsel and pension experts)
incurred to assert rights under this Plan for so long as such rights may exist
or in any proceeding in connection therewith brought by a Member, Vested Former
Member or Designated Beneficiary, whether or not such Member, Vested Former
Member or Designated Beneficiary is ultimately successful in enforcing such
rights or in such proceeding; provided, however, that no reimbursement shall be
owed with respect to expenses relating to any unsuccessful assertion of rights
or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous as determined by the
arbitrators or a court having jurisdiction over the matter. The amount of
expense eligible for reimbursement in any one taxable year of the Member, Vested
Former Member or Designated Beneficiary shall not affect the amount of expense
eligible for reimbursement in any other taxable year of the Member, Vested
Former Member or Designated Beneficiary. The reimbursement of expenses shall be
made each calendar quarter and not later than the last day of the taxable year
of the Member, Vested Former Member or Designated Beneficiary in which the
expense was incurred. The right to reimbursement of any expense under this
Section 6.5 shall not be subject to liquidation or exchange for another benefit.

6.6    No Alienation. Except as otherwise provided in Section 3.2(e)(i), a
Member’s or Vested Former Member’s right to benefit payments under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of such
Member or Vested Former Member or his or her Designated Beneficiary.

6.7    Withholding. The Company may withhold from any benefit under the Plan an
amount sufficient to satisfy its tax withholding obligations. Except with
respect to any Member whose employment is terminated for Cause or voluntarily
resigns without Good Reason (other than Retirement, as defined in the Company’s
2010 Equity Incentive Plan) before February 26, 2015, a Member may elect to have
his or her tax withholding obligations in respect of his or her Stock Account
satisfied by having shares of Common Stock held back by the Company with a Fair
Market Value equal to the minimum amount of such tax withholding obligations.

6.8    Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Connecticut applicable to contracts made and to be
performed in such state to the extent not preempted by federal law. Anything in
this Plan to the contrary notwithstanding, the terms of this Plan shall be
interpreted and applied in a manner consistent with the requirements of Section
409A of the Code and the Regulations thereunder so as not to subject any Member,
Vested Former Member or Designated Beneficiary to the payment of any tax penalty
or interest which may be imposed by Section 409A

 

18



--------------------------------------------------------------------------------

of the Code and the Company shall have no right to accelerate or make any
payment under this Plan except to the extent such action would not subject any
Member, Vested Former Member or Designated Beneficiary to the payment of any tax
penalty or interest under Section 409A of the Code. If a Member, Vested Former
Member or Designated Beneficiary becomes subject to any tax penalty or interest
under Section 409A of the Code by reason of his or her participation in this
Plan, the Company shall reimburse such Member, Vested Former Member or
Designated Beneficiary, as the case may be, on a fully grossed-up and after-tax
basis for any such tax penalty or interest (so that the recipient of such
reimbursement is held economically harmless) ten business days prior to the date
such tax penalty or interest is due and payable by such Member, Vested Former
Member or Designated Beneficiary to the government.

6.9    Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the obligations of the Company under this Plan in
the same manner and to the same extent that the Company would have been required
to perform such obligations if no such succession had taken place and such
assumption shall be an express condition to the consummation of any such
purchase, merger, consolidation or other transaction.

6.10    Integration. In the event of any conflict or ambiguity between this Plan
and the terms of any employment agreement between a Member or Vested Former
Member and the Company or any Change in Control Agreement between a Member or
Vested Former Member and the Company (this Plan and any such employment
agreement or Change in Control Agreement being collectively referred to herein
as the “arrangements”), such conflict or ambiguity shall be resolved in
accordance with the terms of that arrangement which are most beneficial to the
Member or Vested Former Member; provided, however, that no such resolution of
any such conflict or ambiguity shall operate to cause the Member or Vested
Former Member to receive duplicate payments or benefits under the arrangements.

 

Quintiles IMS Holdings, Inc.

By:

 

/s/ James H. Erlinger III

Name:

  James H. Erlinger III

Title:

  Executive Vice President,   General Counsel and Secretary

Date:

 

    10/3/2016

 

19



--------------------------------------------------------------------------------

Appendix A

Defined terms used in this Appendix A shall have the meanings ascribed to them
in the Plan. Except as may be otherwise set forth in an individualized written
agreement between the Company and a Member as approved by the Committee, the
Basic Rate and Past Service Contributions Rate for any Member shall be
determined in accordance with the table set forth below based on such Member’s
Entry Age and Past Service. For purposes of calculating any Basic Rate or Past
Service Contributions Rate, an interpolated percentage shall be used to
determine the rate for any Member whose Entry Age and/or Past Service is between
those provided in the following table:

 

           Past Service Contributions Rate For First 10 Years Of Participation  

Entry Age

   Basic
Rate     1 Year
Past
Service     3 Years
Past
Service     5 Years
Past
Service     10 Years
Past
Service     15 Years
Past
Service     20 Years
Past
Service  

40

     11.9 %      1.0 %      3.2 %      7.4 %      4.9 %      4.9 %      4.9 % 

45

     12.4 %      1.1 %      3.5 %      5.8 %      13.9 %      13.9 %      13.9
% 

50

     12.9 %      1.3 %      3.8 %      6.3 %      12.5 %      24.1 %      24.1
% 

55

     12.0 %      1.6 %      4.8 %      6.9 %      12.3 %      21.7 %      21.7
% 

For example, a Member whose Entry Age is 50 and whose Past Service is 3 years,
would have: (1) a Basic Rate of 12.9%; plus (2) a Past Service Contributions
Rate of 3.8% for the first 10 years of such Member’s participation in the Plan.

 

20



--------------------------------------------------------------------------------

Appendix B

Service Counting Rules

(a)    A Member or Vested Former Member shall be credited with Service equal to
the total of (i) his or her Period(s) of Service with the Company or an
Affiliated Employer and (ii) any Period(s) of Severance that are less than
twelve (12) months. Service shall be computed in 1/12ths of a year, with a full
month being granted for each completed or partial calendar month.
Notwithstanding the foregoing, no month which is included in a Period of Service
shall be included in a Period of Severance of less than twelve months for the
purpose of determining Service.

(b)    A Member or Vested Former Member shall be credited with Service for
Periods of Service completed as an employee of D&B or Cognizant; provided,
however, that any such Member or Vested Former Member who was not vested in his
or her benefit under the D&B Plan or the Cognizant Plan shall not be credited
with Service for Periods of Service completed as an employee of D&B or Cognizant
if such Employee incurred a Break in Service prior to his or her employment by
the Company or an Affiliated Employer.

(c)    For purposes of sections (a) and (b) of this Appendix B, the following
definitions shall apply:

“Break in Service” shall mean a Period of Severance that exceeds five years.

“Cognizant” shall mean Cognizant Corporation.

“Cognizant Plan” shall mean the Cognizant Retirement Plan.

“D&B” shall mean The Dun & Bradstreet Corporation.

“D&B Plan” shall mean the Master Retirement Plan of The Dun & Bradstreet
Corporation.

“Employment Commencement Date” shall mean the date on which a Member or Vested
Former Member is first credited with an Hour of Service.

“Hour of Service” — A Member or Vested Former Member shall be credited with an
Hour of Service for:

(i)    Each hour for which a person is directly or indirectly paid, or entitled
to payment, by the Company or an Affiliated Employer for the performance of
duties.

(ii)    Each hour for which a person is directly or indirectly paid, or entitled
to payment, by the Company or an Affiliated Employer for reasons other than for
the performance of duties (such as vacation, holiday, illness, incapacity
including disability, jury duty, military duty, leave of absence or layoff).

(iii)    Each hour for which an Employee is not paid or entitled to pay but
during which the Employee is absent for a period of military service for which
reemployment rights are protected by law, but only if the Employee returns to
employment with the Company or an Affiliated Employer within the time required
by law.

 

21



--------------------------------------------------------------------------------

“Period of Service” shall mean the period of time commencing on the Member’s or
Vested Former Member’s Employment Commencement Date or Re-Employment
Commencement Date, whichever is applicable, and ending on the Severance Date
following such Employment Commencement Date or Re-Employment Commencement Date.
Periods of Service shall be computed in 1/l2ths of a year, with a full month
being granted for each completed or partial month.

“Period of Severance” shall mean the period of time commencing on a Severance
Date and ending on the date the Member or Vested Former Member again performs an
Hour of Service for the Company or an Affiliated Employer.

“Re-Employment Commencement Date” shall mean the first date, following a Period
of Severance, that the Member or Vested Former Member again performs an Hour of
Service for the Company or an Affiliated Employer.

“Severance Date” shall mean the earliest of:

(i)    the date on which the Member or Vested Former Member resigns, is
discharged or dies; or

(ii)    the date following a twelve-month period in which the Member or Vested
Former Member remains absent from employment (with or without pay) for any
reason other than maternity or paternity leave of absence, resignation,
discharge or death (such as vacation, holiday, sickness, disability, leave of
absence or layoff); or

(iii)    the date following a twenty-four month period in which the Member or
Vested Former Member remains absent from employment (with or without pay) for a
maternity or paternity leave including:

(A)    the individual’s pregnancy; or

(B)    childbirth; or

(C)    adoption of a child; or

(D)    child care immediately after the birth or adoption of a child;

in the case of a Member or Vested Former Member who is absent from employment
beyond the first anniversary of the first day of absence by reason of maternity
or paternity leave; provided, however the period between the first and second
anniversary will be treated as neither a Period of Severance nor a Period of
Service.

 

22